Title: To George Washington from George Gale, 4 September 1792
From: Gale, George
To: Washington, George



Sir
Baltimore September 4th 1792

I am extremely sorry that I have not been sooner able to obey your Instructions in regard to enquiring of Mr Porters fitness for the command of the cutter. As he is by Birth a New England Man I first sought among the Gentlemen from that Country for

his character and found them unfavourab⟨l⟩y impressed; two circumstances were alledged to his prejudice such as his having been in a manner expatriated for keeping a Public house of Ill fame in Boston and again his having lost a ship in such a way as to induce suspicions of his integrity.
On more minute enquiry the better opin[ion] seems to be that the latter charge is ground less; and Capt. Porters general deportment as a good citizen since his residence in Balta. eight or nine years is a favourable evidence of his reform and does in a degree atone for his former manner of living.
It is objected to him as an Officer that whilst in the pay of the Government he engaged in the service of a merchant of this Town for whom he made a Voyage without resigning his commission.
Having heard these reports I thought it my Duty to communicate them at the same time I must observe that it appears to me the appointment of Capt. Porter would be agreeable to many of the respectable merchants of Balta.; they think him sober & industrious though an unfortunate man and pity a numerous family of small children whose Subsistence perhaps depends on his provision from the Government. I have the Honor to be with the greatest respect and permit me to add sincerest esteem Sir your most Obedt Hbe servt

Geo. Gale

